Title: To James Madison from Robert Pleasants, 6 June 1791
From: Pleasants, Robert
To: Madison, James


Respected Friend;
Virginia—6 mo. 6. 1791.
Being appointed by a late Meeting of the Humane, or Abolition society in this State, to procure a presentation of their Memorial to Congress, on the Subject of the Slave trade; and believing thou art a friend to general liberty, I conclude it will not be disagreable to thee to endeavour to prevent, as fare as may be in thy power, the Cruelties, and inhuman treatment, which, to the disgrace of professed Christians, hath been long practised towards the Inhabitants of Africa; I request therefore thou wilt inform, whether or not, thou would be willing to present the said Memorial to the Next Session of Congress; which hath for its object nothing more than what Congress have Resolved they have power to do.
And Whilst I am mentioning the subject of the Slave-trade, perhaps it may not be improper to intimate, a strong desire I have of seeing some plan for a gradual abolition of Slavery promoted in this State, which appears to me, to be both a Moral and political Evil, that loudly Calls for redress: I am not insensible of the difficulties of abolishing old habits, especially when supported by emaginary Interest, yet knowing the Sentiments of divers Slave-holders, who are favourable to the design, I wish to have thy judgment on the propriety of a Petition to our Assembly, for a law declaring the Children of Slaves to be born after the passing such Act, to be free at the usual Ages of Eighteen and twenty one Years; and to enjoy such priviledges as may be consistant with justice and sound policy. This I conceive would be less liable to objections from interested Motives, than any other mode I have heard mentioned, or that occured to me; and could it be effected, would gradually abolish an Evil of great Magnitude. And seeing we live in an enlightened age, when liberty is alowed to be the unalianable right of all mankind, it surely behoves us of the present generation, and more especially the Legislature, to endeavour to restore one of the most valuable blessings of life, to an injured and unhappy race of people, who we are taught to believe are of the same Original with our Selves, and equally the care of a Merciful Creator, that requires, we should do to others, as we would they should do to us. Thou art not insensible how hardly many of these poor Creatures are treated, and in general left without mental improvement; would it not then be Noble in thee, and others, who fill the first stations, and are favored with abilities & influence, to espouse the cause of the injured, the ignorant, and the helpless; and become instrumental in promoting the Glorious time spoken of by the Prophen [sic], when, “Righteousness shall cover the Earth, as the Water cover the Sea.” Whereby the great end of Creation may be accomplished by each individual, and finally receive the Answer of, “Well done good and faithful servant &c.” Which is the sincere desire of one, who remains with Respect Thy Assured Friend.
Robert Pleasants
PS. Two of our Friends with my self, were also appointed by our last Yearly Meeting, to procure the presentation of a Memorial to Congress, on the subject of the Militia Bill, publish’d for the Consideration of the Public, which if past into a law in its present form, will materially effect us as a Religious society; It will be pleasing therefore to be inform’d of thy willingness, to present that also to the House at their Next session, and to advocate the same so fare as may appear just and reasonable. And I can but hope from a general knowledge of thy candour, and superior abilities; thou wilt believe it right to advocate tender scruples of Conscience, which I conceive would tend to promote Righteousness in the Earth, and with it, public, as well as private prosperity and happiness. I remain as above Thy Friend.

Ro: Pleasants.
